In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Lonschein, J.), dated July 1, 1996, which, upon a jury verdict, is in favor of the defendant and against him, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
A jury verdict should not be set aside as against the weight *359of the evidence unless the jury could not have reached its verdict on any fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129). Determinations as to the credibility of the witnesses are for the fact-finder, who had the opportunity to see and hear the witnesses (see, Frangello v Namm, 157 AD2d 649; Birnbaum v All-State Vehicle, 139 AD2d 553; Sheps v Hall & Co., 112 AD2d 281). A review of the evidence in this case demonstrates that a fair basis existed for the verdict in the defendant’s favor.
We find unpersuasive the plaintiff’s contention that he was deprived of a fair trial by the trial court’s conduct. Contrary to the plaintiff’s contention, the court did not improvidently exercise its discretion in limiting cross-examination of the defendant with respect to alleged inconsistent statements (see, People v Duncan, 46 NY2d 74, cert denied 442 US 910).
The defendant’s remaining contentions are either unpreserved for appellate review (see, CPLR 5501) or do not warrant reversal.
Mangano, P. J., Joy, Altman and Luciano, JJ., concur.